Title: From Abigail Smith Adams to Harriet Welsh, 7 April 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					April 7th 1818
				
				My last Note went to you by mr Marston, with two Letters enclosed—I did not write on Saturday as mr A. calld before I had leisure in the morning—it is now five weeks Since Susan was confined, and She is not able to Sit up more than half the day—She has been much weakened by an inflamation and much pain. added to that, what is calld the Miliary Eruption, which I never before Saw, but which I dare Say, your Father is well acquainted with, as I find it is not a very uncommon complaint. very small transparient pimples filld with water looking like an Ice plant—it is however in Some cases attended with danger She has had chills & a Slow fever with it—I hope She has past the worst, and will gain Strength—I enclose Caroline’s Letter. I have not any more from Washington the weather has been So bad that I could not send the Boys to night—they think Town meeting           will   them tomorrow—let me know what you think of the Bust—Susan thanks you for getting the oranges—tuesday no Stage from Quincy yesterday the travelling So bad the Boys Could not get in—must make their excuse to mr GouldI enclose to you a check upon the Bank for 32 dollars 50 cents with a list of articles wanted. will you be so good as to have them got for me by thursday no hurry about them to day—please to take 12 dollars 50 cents from the check, and enclose me the remainder—articles wanted a Loaf of Sugar, one pound Hyson tea one pound Young Hyson, 6 pd Welchs No 1 Chocolat—a Bottle Sweet oil, quarter pd Cloves.—I quite long to see you and your Mother. I have Seen a Receit for the cure of Saint Anthony fire—it is drinking freely spring and fall of the Elder berry flower a very Simple medicine which can do no evil, if no good—I will lay in a Stock in the Season, if she will try it—I know the Tea to be very pleasent—when did you hear from mrs Bailey? we have a very late Spring—paid for our fine March Weather how is mrs Crufts? you will find the check inside of Carolines Letter.—yours affec’ly
				
					A A
				
				
			